Title: To George Washington from Brigadier General Anthony Wayne, 15 July 1779
From: Wayne, Anthony
To: Washington, George


          
            Dear General:
            Fort Montgomery [N.Y.] 15th July 1779
          
          On the 11th Colonels Butler & Febeger with myself Reconnoitred the Enemies works at Stoney point in the most Satisfactory manner possible—and are decidedly of Opinion that two attacks & one faint ought to be made agreeable to the Enclosed plan & Disposition, which I now transmit.
          by the unanimous Voice of the Field Officers present as well as by your Excellencies permission, I have ventured to add the second Attack which is the only Alteration from your’s of the tenth, Instant I perfectly agree with you⟨r⟩ Excellency that an enterprize of this Nature don’t so much depend upon Numbers, as on Secrecy & prowess, yet the mass of our Soldiery will derive Confidence from the Reputation of Numbers—from this conviction I have taken the Liberty to Order Colo. Balls Regimt stationed at Rose’s farm to follow in my Rear & shall at a proper time give out that the Whole Virginia Line are to Support us—it can have no bad Effect—but it may have a very happy one.
          I have taken every possible precaution to secure the passes leading to Stoney point for which purpose I have Detatched—three small parties of picked men under Vigilant Officers with directions to Approach near the Marsh or Revene a little before Night so as to Reconnoitre & fix on the proper places to plant their Sentries as soon as it’s dark also to secure Certain persons to serve as Guides—I shall meet Major Lee between Clements’s & Storms.
          I was pleased at the prospect of the morning, & have the most happy presages of the fortune of the Night. adieu my Dear General & believe me with every Sentiment of Esteem Your Most Obt & Affectionate Huml. Sert
          
            Anty Wayne
          
        